This cause having heretofore been submitted to the Court on Petition for Writ of Certiorari, jurisdictional briefs and portions of the record deemed necessary to reflect jurisdiction under Florida Appellate Rule 4.5c(6), and it appearing to the Court that it is without jurisdiction, it is ordered that the Petition for Writ of Certiorari be and the same is hereby denied.
ROBERTS, Acting C. J., and ENGLAND, SUNDBERG and HATCHETT, JJ., concur.
ADKINS, J., dissents.
On consideration of the petition for rehearing filed by the attorney for petitioners,
IT IS ORDERED by the Court that said petition be and the same is hereby denied.
OVERTON, C. J., and ADKINS, BOYD, SUNDBERG and HATCHETT, JJ., concur.
ENGLAND, J., dissents with opinion.